Broyles, J.
This case was tried in the municipal court of Macon, and was taken by writ of error to the superior court of Bibb county. The record discloses that the value of the property in controversy is over $25 but does not exceed $1000. The superior court of Bibb county rendered a judgment reversing the judgment of the trial court; this judgment of the superior court was excepted to, and a bill of exceptions sued out to this court. Under the express provision of the act creating the municipal court of Macon (Acts, 1913, p. 252, § 26 (c)), the judgment of the superior court of Bibb county in such a ease was final, and was not subject to review by this court. This provision of the act is *48not unconstitutional or invalid. Ford v. E. Tris Napier Co., 146 Ga. 228 (91 S. E. 111) ; Wester v. Redding, 146 Ga. 73 (90 S. E. 1023).
Decided December 8, 1916.
Writ of error; from municipal court of Macon.
W. A. McClellan, J. C. Estes, for plaintiff in error.
Eyals & Anderson, contra.

Writ of error dismissed.


Hodges, J., absent.